Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 21-40 are pending.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,986,102. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘102 and the differences between the claims would have be obvious to one of ordinary skill in the art. See for example claim 21 of instant application and respective claim 1 of ‘102, mapped out below.
‘102 Claims 1
Instant claim 21
A method, comprising:
A method, comprising:
receiving, by a redirection device, an email from a subscriber transmitted by an upstream email data stream; 
retrieving, by the redirection device, a sending rate profile associated with the subscriber; 
determining, by the redirection device, that an email sending rate associated with the subscriber exceeds the sending rate profile;
determining, via a sending rate profile, that a subscriber has attempted to transmit a predefined number of electronic mail messages over a predefined period of time in response to an electronic mail message being received from the subscriber;
injecting, by the redirection device, a first blocking packet into the upstream email and a second blocking packet into a downstream email data stream to block the email based the email sending rate exceeding the sending rate profile data stream.
and injecting a blocking packet into an electronic mail data stream which blocks the transmission of the electronic mail message.

Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘671 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,069,846. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘846 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,300,613. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘613 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,996,640. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘640 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,700,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is disclosed by the claims of ‘715 and the differences between the claims would have be obvious to one of ordinary skill in the art.  
Therefore, if a patent were to be granted, it may result in improper timewise extension of the “right to exclude” of the subject matter and/or may lead to possible harassment by multiple assignees.   
Allowable Subject Matter
Claims 21-40 are allowable over the prior art of record and would be in condition for allowance provided the non-statutory double patenting rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452